Citation Nr: 0111422	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-08 428	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 50 percent rating for chronic 
brain syndrome, currently rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1963 to 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the RO which reduced the veteran's rating for 
chronic brain syndrome from 50 percent to 30 percent.

In March 1999, the RO denied a claim of service connection 
for tinnitus, and denied a claim for a total disability 
rating based on individual unemployability.  The veteran did 
not appeal these issues and thus they are not before the 
Board.  In March 1999, the RO also denied a claim of service 
connection for hearing loss.  As to the hearing loss issue, 
the veteran submitted a timely notice of disagreement in May 
1999, and he was issued a statement of the case in June 1999.  
However, a substantive appeal was not submitted; thus a claim 
of service connection for hearing loss is not on appeal.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000); Roy v. Brown, 5 
Vet.App. 554 (1993).  

The Board notes that in May and June of 1996, the veteran 
raised claims of service connection for a right knee disorder 
and a sinus disorder; applied to reopen a previously denied 
claim for service connection for varicose veins; and also 
raised a claim for an increased rating for residuals of a 
right clavicle fracture.  A May 1999 statement from the 
veteran raises claims for increased ratings for residuals of 
right and left femur fractures; a November 1999 RO letter to 
the veteran asked him for evidence concerning these claims.  
In a January 2001 informal hearing presentation, the 
veteran's representative raised the issue of service 
connection for post-traumatic headaches, and also issues of 
increased ratings for residuals of right and left femur 
fractures and for facial scars.  None of the aforementioned 
issues has been adjudicated by the RO or developed for 
appellate review.  Therefore, the issues are referred to the 
RO for appropriate action. 

The only issue now on appeal is entitlement to restoration of 
a 50 percent rating for chronic brain syndrome.


FINDINGS OF FACT

1.  The veteran's service-connected chronic brain syndrome 
was rated 50 percent disabling from 1996 until 1999, when the 
RO reduced the rating to 30 percent.  

2.  Since the time of the 50 percent rating, there has been 
improvement in the veteran's chronic brain syndrome; the 
condition is now productive of no more than definite 
impairment of social and industrial adaptability, and no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms.


CONCLUSION OF LAW

The rating for chronic brain syndrome has been properly 
reduced from 50 percent to 30 percent, and the criteria for 
restoration of a 50 percent rating have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.105, 3.344 (2000), § 4.132, Code 9304 (1996), § 4.130, 
Code 9304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service in the Navy from July 1963 to 
January 1966.  He had earlier Reserve service.  His service 
medical records show he was in an automobile accident in 
1964.  During the accident, he sustained a cerebral 
concussion (he was unconscious for a period of time) as well 
as other injuries including fractures of both femurs and the 
right clavicle.

A May 1966 VA neuropsychiatric examination report notes that 
the veteran was in an automobile accident in service.  Mental 
status examination noted mild anxiety.  The examiner stated 
that neurologically the veteran's examination was 
unremarkable except for some diminished right patella 
reflexes and subjective complaints of headaches.  An EEG 
showed an irregular pattern with scattered mild slow waves at 
rest, and poor organization.  He was found to have an 
abnormal hyperventilation response.  Skull X-rays were 
normal.  The clinical impression was chronic brain syndrome 
associated with brain trauma.

In July 1966, the RO granted service connection for a chronic 
brain syndrome and assigned a 10 percent rating, effective 
from January 1966.

VA outpatient records from 1995 and 1996 primarily note 
various physical ailments, although there was some mention of 
anxiety.

In April 1996, the veteran filed a claim for an increased 
rating for his chronic brain syndrome.  In his claim, he 
stated he last worked in 1988, and had worked in maintenance 
for the state department of public works and had lost time 
from work as a result of his legs.  He reported he was 
divorced.

In a June 1996 statement, the veteran asserted he had brain 
impairment as a result of a car accident in service.  He 
stated he had a plate in his head, had headaches, and had 
memory problems.

He underwent VA psychiatric examination in June 1996 and 
underwent a VA neurological examination in July of 1996.  On 
VA psychiatric examination, under the category of medical and 
occupational history, it was noted that the veteran indicated 
that due to cognitive difficulties, as well as his orthopedic 
problems, he was never in the competitive marketplace.  The 
veteran reported that he was divorced and lived alone.  He 
said he spent his day working on his car, doing household 
chores, and helping out with his uncle.  He related that on 
occasion he had blue or down days, but that he was not a 
person to have extremes of feelings.  He reported he got 
frustrated because he had always been a perfectionist, and 
now he was slow and somewhat uncoordinated.  He stated he got 
angry with himself because he could not do things the way he 
wanted.  He claimed he had a spotty memory.  He indicated he 
felt embarrassed in social situations because he was unable 
to answer questions fast and could not be spontaneous in 
conversation.  He claimed that this caused him to withdraw 
from others but that if people came to him he was able to be 
polite and friendly to them.  The psychiatrist reported that 
the veteran's orthopedic and cognitive impairment limited his 
socialization to his immediate family and a very few 
acquaintances.

Mental status examination revealed the veteran was alert, 
oriented, neatly coifed, and casually dressed.  He had a 
bland and somewhat sad affect.  His speech was slow.  He had 
slow recall and his speech became very slow as he tried to 
answer memory questions.  He was able to answer simple tasks 
of memory accurately, albeit slowly.  His fund of knowledge 
for current information was very limited, but he was up-to-
date on the latest sports statistics.  He denied depression 
or any sort of mood extreme.  He showed no evidence of 
hallucinations or delusions.  His insight into his condition 
was limited, but accurate.  His social judgment appeared to 
be appropriate to his very simple cognitive state.  Dementia 
due to severe head trauma was diagnosed.

The July 1996 VA neurological examination report notes the 
veteran's occupational history.  It was reported that the 
veteran worked from 1966 to the mid 1970s doing construction 
and landscaping work.  He reportedly also worked for the 
state for 25 years on a bridge crew and in building 
maintenance.  He retired in 1989.  

During the neurological examination, the veteran reported 
being in an automobile accident in service.  He reported that 
following the accident, he had problems thinking and problems 
with coordination.  He also reported having some memory 
problems.  He stated that he would lose track of time.  He 
reported having headaches on occasion.  He stated that after 
the accident in service, he had problems with his temper.  He 
felt that he currently did not have the brainpower to write a 
letter.  The examiner diagnosed brain syndrome consisting of 
a post-traumatic encephalopathy with up-going toe on the 
left, dementia, and apraxia which was consistent with a 
traumatic injury to the brain.  The examiner stated that the 
veteran also had post-traumatic headaches.  The examiner also 
reported that the veteran had a scar and bur hole on the left 
head.  The examiner concluded that the veteran had had his 
life significantly altered by his severe head injury and 
continuing brain syndrome.

The RO, in October 1996, increased the veteran's rating for a 
chronic brain syndrome to 50 percent, effective from April 
1996.

In August 1998, the veteran filed a claim for an increased 
rating for the service-connected chronic brain syndrome.  He 
stated that in the past two years his condition had 
progressively worsened.  He stated that he had severe 
impairment of social and industrial adaptability.  He 
reported that he could not remember names or places and that 
his wife had to help him with daily functions.  

In a separate August 1998 statement, the veteran claimed that 
he was unable to work due to his service-connected legs and 
due to his chronic brain syndrome.  He reported that from 
1968 to 1988 he had worked for the Commonwealth of 
Massachusetts, doing concrete work.

In October 1998, the veteran underwent a psychiatric 
examination, performed by QTC under contract with the VA.  
During the examination, he reported that he was currently 
married and lived with his wife.  He indicated he was 
retired.  He related he had previously worked in service as a 
maintenance ship worker and that from 1968 to 1989 he worked 
as a road maintenance worker.  He reported that he was in an 
automobile accident in 1964.  On examination, he complained 
of forgetfulness which followed the 1964 accident.  He stated 
he forgot places and had to try to remember where he placed 
certain items.  He stated that he forgot appointments unless 
he wrote them down and that he would forget to buy things he 
needed from the grocery store.  He related that at home he 
had misplaced his keys, money and mail on several occasions.  
He claimed he had difficulty getting to a place which he had 
not been before.  He stated that his memory problems were 
getting worse as the years pass.  He said he got depressed at 
times but his sleep and appetite were not affected.  The 
veteran stated that he did not receive any outpatient 
treatment for his complaints.  

Mental status examination revealed the veteran was alert and 
cooperative.  He was appropriately dressed.  He maintained 
good eye contact. There were no abnormal motor activities 
detected.  His speech was coherent with normal rate and 
volume.  He was oriented to time, place, and person.  His 
mood and affect were neutral.  His thought content showed no 
evidence of delusional thinking, obsessions, phobias, or 
panic attacks.  He worried about his memory loss.  There was 
no evidence of suicidal or homicidal thoughts.  His insight 
and judgment were fair.  His memory for recent events was 
poor, but his immediate recall and remote events were fair.  
He was able to recall 4 out of 5 presidents of the United 
States.  He could count backwards.  He could recall 3 out of 
3 objects after 5 minutes.  He was able to recall his Social 
Security number.  He denied having hallucinations.  Amnestic 
disorder due to head trauma (chronic brain syndrome) was 
diagnosed.  His current and highest global assessment of 
functioning score was 65.

The examiner stated that the veteran had sustained head 
injuries and that following the injury he had memory 
problems.  He stated that the veteran's memory problems had 
minimally interfered with his occupational and social 
functioning.  He noted that currently the veteran was retired 
and was able to do his activities of daily living 
independently.  The examiner related that the veteran had 
compensated for his memory problems.  The examiner stated 
that the veteran's mental status did not have any major 
cognitive deficits.

A November 1998 statement from the state of Massachusetts 
(the veteran's former employer) notes he was receiving 
retirement pension.

In March 1999, the RO proposed reduction of the veteran's 
disability rating from 50 percent to 30 percent for the 
service-connected chronic brain syndrome.  The RO determined 
that the current findings did not support a 50 percent 
evaluation under either the old or new rating criteria.  The 
veteran was given notice of the proposed action in  March 
1999, and he was given an opportunity to submit evidence and 
request a hearing.

In a May 1999 statement, the veteran disagreed with the 
proposed reduction of his disability rating for a chronic 
brain syndrome.  He argued that his condition had not 
improved, but was continually getting worse.  He asserted 
that his QTC examination was inadequate.

The RO, in June 1999, reduced the veteran's rating for the 
service-connected chronic brain syndrome from 50 percent to 
30 percent, effective September 1999.

The veteran, in a July 1999 statement, stated that his 
chronic brain syndrome had not improved and continued to 
affect his daily activities and his ability to interact with 
people.  He reported that he had problems with his memory and 
that sometimes he could not find his way back home. 

The veteran, through his representative, submitted a 
substantive appeal in April 2000.  It was argued that the 
examination relied upon to reduce the veteran's rating was 
cursory and did not represent a true picture of the 
chronicity of the veteran's chronic brain syndrome.  The 
representative stated that the veteran still had difficulty 
with daily chores and matters regarding keeping finances.  
The representative stated that the veteran had impaired 
concentration, attention and memory.  He reported that the 
veteran's mild personality changes caused problems with 
social relations and employment.  The representative stated 
that due to these problems the veteran suffered from 
depression and anxiety.

II.  Analysis

The veteran's appeals an RO rating decision which reduced the 
rating for his service-connected chronic brain syndrome from 
50 percent to 30 percent.  The file shows that, in 
adjudicating the claim, the RO has complied with the notice 
and duty to assist requirements of the law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In reducing the rating, the RO also complied with 
the procedures of 38 C.F.R. § 3.105(e).  The 50 percent 
rating was in effect from 1996 to 1999, less than 5 years, 
and thus various provisions of 38 C.F.R. § 3.344, pertaining 
to stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c). 

The prior 50 percent rating for chronic brain syndrome was 
assigned under 38 C.F.R. § 4.132, Code 9304 (1996) (as in 
effect prior to November 7, 1996).  Under this regulation. a 
30 percent rating is assigned for dementia associated with 
brain trauma when there is definite impairment in social and 
industrial adaptability.  (The term "definite" in the 
regulation means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large." VAOPGCPREC 9-93).  A 50 percent rating is assigned 
for considerable impairment of social and industrial 
adaptability.

On November 7, 1996, the regulations governing evaluating 
mental disorders were revised and are now found in 38 C.F.R. 
§ 4.130 (2000), including Code 9304 for dementia due to head 
trauma.  The revised criteria provide that a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The veteran contends that the RO's reduction of his chronic 
brain syndrome rating from 50 percent to 30 percent was 
improper.  He also maintains that his condition had actually 
worsened.  After reviewing all the evidence, the Board finds 
that there has been an improvement of the veteran's chronic 
brain syndrome, and reduction in the evaluation is proper.

When the veteran was initially awarded the 50 percent rating 
in 1996, the evidence showed he complained of having problems 
with his memory.  However, mental status examination at that 
time revealed he was able to answer simple tasks of memory 
accurately, albeit slowly.  The veteran indicated to the 
examining psychiatrist that, due to cognitive difficulties 
and orthopedic problems, he was never in the competitive 
marketplace.  In reality, the veteran had a long and steady 
employment history until retiring from his state job in the 
late 1980s.  Socially, it was reported that he was divorced, 
and that due to his orthopedic and cognitive limitations his 
social interaction was limited to his immediate family and a 
very few acquaintances.  Mental status examination revealed 
that his judgment appeared to be appropriate to his very 
simple cognitive state.  In 1996 a VA neurologist stated his 
severe head injury and continuing brain syndrome had 
significantly altered the veteran's life.

Evidence since the 1996 decision awarding an increased rating 
of 50 percent consists of an 1998 psychiatric examination for 
the VA.  The 1998 examination was just as complete as the 
1996 examinations used to award the increased 50 percent 
rating for chronic brain syndrome.  The 1998 examination 
report outlined the veteran's complete medical and 
occupational history.  In addition, it provided detailed 
examination findings.  

The 1998 examination report notes the veteran had remarried 
and lived with his wife.  He was living the life of a retiree 
after many years of work.  He indicated he had received no 
recent psychiatric treatment.  On examination, the veteran 
was alert and cooperative.  He maintained good eye contact 
and his speech was coherent with normal rate and volume.  He 
was oriented to time, place, and person.  His thought content 
showed no evidence of delusional thinking, obsessions, or 
phobias.  His insight and judgement were fair.  His memory 
for recent events was poor, but his immediate recall and 
remote events were fair.  He was able to answer simple task 
of memory accurately.  The Board notes he was assigned a GAF 
score of 65, which under DSM-IV indicates only mild social 
and occupational impairment.  The examiner stated that the 
veteran had memory problems, but that such minimally 
interfered with his occupational and social functioning.  The 
examiner related that the veteran was retired and was able to 
do his activities of daily living independently.  The 
examiner reported that the veteran compensated for his memory 
problems and that he did not have any major cognitive 
deficits.

It is again noted that the VA's psychiatric rating criteria 
were revised in November 1996.  A readjustment to the Rating 
Schedule shall not be grounds for reduction in a rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability has improved.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a).  Thus the Board has 
considered the case under both the old and new rating 
criteria.

Given the 1998 examination findings, it is evident that the 
veteran's chronic brain syndrome has improved.  The 
examination indicates chronic brain syndrome results in 
minimal or mild social and industrial impairment, and 
certainly there is no more than a definite degree of such 
impairment as required for a 30 percent rating under the old 
rating criteria.  The evidence also shows no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to various symptoms, and such 
supports no more than a 30 percent rating under the new 
rating criteria.  The symptoms outlined for a 50 percent 
rating under the new rating criteria are not evident.

In sum, the Board concludes that there has been an 
improvement of the veteran's chronic brain syndrome, and the 
condition is now no more than 30 percent disabling under 
either the old or new rating criteria.  The reduction of the 
rating from 50 percent to 30 percent was proper.  As the 
preponderance of the evidence is against the claim for 
restoration of a 50 percent for chronic brain syndrome, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Restoration of a 50 percent rating for chronic brain syndrome 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

